                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

RICHARD PRIME BEY,

              Plaintiff,

v.                                                       Case No. 3:19-cv-1261-J-34MCR

COUNTY OF COLUMBIA THIRD
JUDICIAL CIRCUIT IN AND FOR THE
STATE OF FLORIDA (TRAFFIC
COURT), et al.,

              Defendants.



                                        ORDER


       THIS CAUSE is before the Court on the Report and Recommendation (Dkt. No. 4;

Report), entered by the Honorable Monte C. Richardson, United States Magistrate Judge,

on November 18, 2019. In the Report, Judge Richardson recommends that Plaintiff’s

“Mandatory Notice of Claimant [sic] Right to Court Without ‘Fees’” (Dkt. No. 2), construed

as an Application to Proceed In Forma Pauperis, be denied and that the case be

dismissed without prejudice. See Report at 1, 11. In response, on December 4, 2019,

Plaintiff filed an “Affidavit of the Facts of the Supreme Laws of the Land and Response,

Rebuttal and Appeal to the Attached Documents” (Dkt. No. 5; Objections), which the

Court construes as his objections to the Report.

       The Court “may accept, reject, or modify, in whole or in part, the finding or

recommendations by the magistrate judge.” 28 U.S.C. § 636(b). If no specific objections

to findings of facts are filed, the district court is not required to conduct a de novo review


                                             -1-
of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993); see

also 28 U.S.C. § 636(b)(1). However, the district court must review legal conclusions de

novo. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at *1 (M.D. Fla.

May 14, 2007).

      Because the Objections are nonsensical, do not appear to identify any factual

errors in the Report, and do not address or object to the Magistrate Judge’s recommended

legal conclusions, they are due to be overruled. Upon independent review of the file and

for the reasons stated in the Magistrate Judge’s Report, the Court will accept and adopt

the legal and factual conclusions recommended by the Magistrate Judge. Accordingly, it

is hereby

      ORDERED:

      1. The objections set forth in Plaintiff’s “Affidavit of the Facts of the Supreme Laws

            of the Land and Response, Rebuttal and Appeal to the Attached Documents”

            (Dkt. No. 5) are OVERRULED.

      2. The Magistrate Judge’s Report and Recommendation (Dkt. No. 4) is

            ADOPTED as the opinion of the Court.

      3. Plaintiff’s “Mandatory Notice of Claimant [sic] Right to Court Without ‘Fees’”

            (Dkt. No. 2), construed as an Application to Proceed In Forma Pauperis, is

            DENIED.

      4. This case is DISMISSED without prejudice.




                                           -2-
      5. The Clerk of Court is directed to terminate all pending motions and deadlines

         as moot and close the file.

      DONE AND ORDERED in Jacksonville, Florida, this 30th day of December, 2019.




ja

Copies to:

Counsel of Record
Pro Se Party




                                         -3-
